DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input information accepting unit …”, “a feature information acquiring unit …”, “an information transfer unit …”, “a judging unit that …”, “a firing pattern acquiring unit …”, “an information output unit that …” in claim 1; “a soma calculating unit …” in claim 3; “a learning detecting unit …” and “ a learning information accumulating unit that …” in claim 10; “a growth unit that …” in claim 11; “ an apoptosis processing unit …” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an input information accepting unit …”, “a feature information acquiring unit …”, “an information transfer unit …”, “a judging unit that …”, “a firing pattern acquiring unit …”, “an information output unit that …” in claim 1; “a soma calculating unit …” in claim 3; “a learning detecting unit …” and “ a learning information accumulating unit that …” in claim 10; “a growth unit that …” in claim 11; and “ an apoptosis processing unit …” in claim 17  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 21 recites a “program using a computer-accessible storage medium”, which typically covers both transitory and non-transitory medium.  Transitory medium including carrier waves or communication media are viewed as physical characteristics of a form or energy, such a frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena.  O’Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.  

Allowable Subject Matter
Claims 1-21 are allowable over the prior art on record and will be allowed after the 101 and 112 issues are resolved.  The following is an examiner’s statement of reasons for allowance: Daily et al. (USPN 9020870) discloses an information processing apparatus comprising: a soma-related information storage unit in which two or more pieces of soma-related information having a soma identifier for identifying a soma, and firing condition information related to a condition for the soma to fire are stored (col. 8, line 30 to col. 9, line 42 and col. 10, lines 10-67, training process); a connection information storage unit in which one or more pieces of connection information for specifying connection between two or more somas are stored (col. 8, line 30 to col. 9, line 42 and col. 10, lines 10-67, training process storing connection information); an output management information storage unit in which one or more pieces of output management information having an output condition, which is a condition for output using a firing pattern having one or more soma identifiers, and output information, which is information that is output, are stored (col. 10, lines 10-67, training the readout); an input information accepting unit that accepts input information; a feature information acquiring unit that acquires one or more pieces of feature information from the input information (paragraphs 74, 101-102, and 108); an information transfer unit that acquires the one or more pieces of feature information acquired by the feature information acquiring unit and one or more soma identifiers each for identifying a soma that fires first, and acquires one or more pieces of feature information given from one or more other somas or one or more pieces of feature information acquired from the one or more pieces of feature information, and a soma identifier of each of one or more somas that are to be subjected to judgment of firing (paragraphs 74, 101-102, and 108).
Daily fails to explicitly disclose the combination of the limitations regarding “a judging unit that, using the one or more pieces of feature information acquired by the information transfer unit, and firing condition information that is paired with the one or more soma identifiers acquired by the information transfer unit, judges whether or not the soma identified with each of the soma identifiers fires; a firing pattern acquiring unit that acquires a firing pattern containing one or more soma identifiers each for identifying a soma judged by the judging unit as a soma that fires; an output information acquiring unit that acquires, from the output management information4Application No. Not Yet AssignedDocket No.: 097517-0038Amendment dated October 8, 2019 Preliminary Amendmentstorage unit, output information corresponding to the firing pattern acquired by the firing pattern acquiring unit; and  an information output unit that outputs the output information acquired by the output information acquiring unit, wherein the information transfer unit acquires the soma identifier of each of the one or more somas connected to the soma judged by the judging unit as a soma that fires, using the one or more pieces of feature information applied to soma-related information of the soma judged by the judging unit as a soma that fires or one or more pieces of feature information acquired from the one or more pieces of feature information, and the connection information in the connection information storage unit, and the processing by the judging unit, the processing by the firing pattern acquiring unit, and the processing by the information transfer unit are repeated twice or more.”  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claim invention.  Therefore, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Birdwell et al. (USPG 2015/0106310) teach a method for constructing an artificial neural network that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/           Primary Examiner, Art Unit 2656